DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10 and 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Specifically the examiner notes that the first and second sheets are claimed as having “regions” not “sides”.  Therefore even attempting to make a clear guess as to what “side” applicant is referring to is unclear.  Applicant however has pointed to Fig. 7C in the remarks filed 10/24/2022.  This does show the adhesive layer (240) as making up a part of the flow channel.  As such a part of its wall could be said to be a side wall.  However the instant specification explicitly states in ([0060]) that the adhesive is not present in spaces 242, 243 and 245 (i.e. the flow path itself seems to be lacking in adhesive).  This creates a compounding issue with instant claim 18.  As it again makes it unclear what surface applicant is actually attempting to claim with the “side surface”.  Therefore for examination purposes the examiner is interpreting the limitation to require an adhesive layer that has as wall that helps form the flow path (245 as shown in the figure) but does necessarily require adhesive in the flow path itself as seemingly claimed in instant claim 18.  The examiner notes that [0057] does disclose an adhesive layer in the side surface, however again the specification fails to clarify what the side surface is referring to. Claims 2-6, 8-10 and 12-19 are likewise rejected for their dependency on instant claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PGPub No. 2010/0144020 A1) in view of Horiuchi et al. (U.S. PGPub No. 2010/0303686 A1).
	As to claim 1, Kim discloses and shows in figures 1 and 4, a flow path for feeding a liquid, wherein at least a portion of the flow path comprises: 
a first region (110) having a plurality of first through-holes (114) for maintaining a pressure in the flow path at atmospheric pressure (inherently the result of air outlet ports 114) ([0028]); and 
a second region (120) having an affinity for the liquid ([0025]; [0036], ll. 8-11; [0040]; where region 150/152 for example is explicitly disclosed as having an “affinity system” which is part of second region 120, further the capillary force provided in part by the second region can be interpreted as an “affinity for the liquid”), and 
wherein the liquid is fed by a force caused by the affinity for the second region [0036], ll. 8-11, further the air outlets when coupled with the second region also allow for a fed force, i.e. a lack of pressure preventing flow).
a first sheet (110) forming the first region ([0025]).; 
a second sheet (120) forming the second region ([0025]); and 
Kim does not explicitly disclose an adhesive layer including an adhesive disposed between the first sheet and the second sheet, wherein the adhesive layer has a through-hole penetrating in a thickness direction in a shape corresponding to the flow path, so that the flow path is defined by the first sheet, the second sheet, and the adhesive layer or wherein the adhesive layer is located on the side surface of the flow path.
However, Horiuchi does disclose and show in figures 2 and 16 and in ([0090]; [0094]; [0176]; [0181]) the basic concept of applying an adhesive to layers (24) of a similar flow cell system to Kim.  Obviously in doing so there are through holes in the adhesive corresponding to holes 27 of the layers 24 as if there would not the holes would be unable to function to deliver fluid.  The examiner notes that in figure 16 instead of simply holes channels 62 are used the explicitly have a side surface wall that is used as disclosed form the flow cell (i.e. obviously the flow channel).  Again obviously using the adhesive layer to both bond and allow fluid flow is obvious as explicitly evidenced by Horiuchi
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the use of an adhesive disposed between the first sheet and the second sheet, wherein the adhesive layer has a through-hole penetrating in a thickness direction in a shape corresponding to the flow path, so that the flow path is defined by the first sheet, the second sheet, and the adhesive layer or wherein the adhesive layer is located on the side surface of the flow path in order to provide the advantage of expected results in using a common adhesive layer very well-known in the art one can efficiently bond two layers like shown in Kim structural together as one unit while still allowing a flow cell to function.
	As to claim 2, Kim discloses and shows in figure 4a labeled below, a flow path, further comprising: 
a first space defined at one end of the flow path (explicitly labeled in figure 4a below); and 
a second space defined at the other end of the flow path, wherein the liquid is introduced into the first space, and is fed from the first space to the second space (explicitly labeled in figure 4a below) ([0036], ll. 1-11).

    PNG
    media_image1.png
    435
    617
    media_image1.png
    Greyscale

As to claim 3, Kim discloses and shows in figure 4a above a flow path, wherein a thickness of the second space and an opening area (i.e. the flow channel 140) of a surface along a liquid feeding direction in the second space are formed so as to define the second space suitable for measuring the liquid to be fed (labeled in figure 4a above) ([0037]; [0049]).
 	As to claim 4, Kim discloses and shows in figure 4, a flow path, further comprising: a separation membrane (135) that separates a component (e.g. hemocytes) to be managed from the liquid, wherein the separation membrane is disposed in the first space (shown in figure 4a above) ([0035], ll. 1-9).
 	As to claim 5, Kim discloses a flow path, wherein the liquid includes a biological fluid (e.g. blood), and the separation membrane is a blood cell separation membrane that separates the biological fluid into a blood cell component (hemocytes) as the component to be managed and a non-blood cell component (plasma) ([0035], ll. 7-9).
 	As to claim 6, Kim discloses a flow path, wherein at least one of the first region and the second region has a light-transmitting property to transmit measurement light used for measuring the liquid to be fed (e.g. glass as disclosed allows transmission) ([0026], ll. 3-6).
 	As to claim 9, Kim discloses and shows in figure 9, a flow path, further comprising: 
a first sheet forming the first region (110, as shown in clearly a sheet/plate) ([0025]); and 
a second sheet forming the second region (120), wherein the first sheet and the second sheet are disposed to face each other (explicitly shown in figure 4), and the first sheet or the second sheet has a recessed portion recessed in the thickness direction in the shape corresponding to the flow path, so that the flow path is defined by the first sheet and the second sheet (140) ([0025]).
As to claim 8, Kim discloses a flow path, wherein the first sheet has a non-affinity for the liquid to be fed (i.e. simply glass), and the second sheet has an affinity for the liquid to be fed (i.e. avidin-biotin affinity system) ([0026], ll. 5-6; [0040)].
Kim does not explicitly disclose where the adhesive layer has a non-affinity for the liquid to be fed.
However, Horiuchi does disclose a multitude of adhesives in ([0171]), further the examiner takes Office Notice that one would not want adhesive to have affinity for the liquid fed through it or it would obviously plug up the flow cell and prevent it from actually functioning as intended.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim where the adhesive layer has a non-affinity for the liquid to be fed in order to provide the advantage of increase efficiency in using an adhesive without affinity for the liquid passing it one can allow for unimpeded flow in a flow cell while still allowing the efficient joining of layers as known in the art.
As to claim 10, Kim discloses a flow path, wherein the first sheet has a non-affinity for the liquid to be fed (i.e. simply glass), and the second sheet has an affinity for the liquid to be fed (i.e. avidin-biotin affinity system) ([0026], ll. 5-6; [0040)].
As to claim 11, Kim discloses a flow path, wherein the first sheet and the second sheet have flexibility to be bendable in an arrangement direction where the first sheet and the second sheet are arranged ([0026]; where the examiner is interpreting that plastics and polystyrene have some degree of flexibility as applicant in no way defines how flexible the sheets need to be).
 	As to claim 12, Kim discloses a flow path, wherein the component to be managed includes an enzyme or bilirubin ([0034], ll. 1-4; where the examiner further notes that material worked upon by the apparatus does not distinguish the apparatus from the prior art of record, please see MPEP 2115).
As to claim 13, Kim discloses a flow path, wherein the liquid is a drain effluent ([0034]; where the examiner further notes that material worked upon by the apparatus does not distinguish the apparatus from the prior art of record, please see MPEP 2115, therefore since the prior art has shown the same structure it is being interpreted as capable of using the claimed liquid measurement material).
 	As to claim 14, Kim discloses and shows in figure 4, a measurement tape comprising the flow path (140), the flow path is repeatedly formed along a length direction of the measurement tape (based on applicants structure claimed in instant claim 14, the structure of Kim is being interpreted as “tape” as the same structures have been met, and the flow path is repeatedly formed if the path is arbitrarily cut into small sub section, since again applicant in no way defines how the flow path is structurally formed along a length direction of the measurement tape; [0036], ll. 1-3)
 	As to claim 15, Kim discloses and shows in figure 4. A measurement device which performs measurement using the measurement tape, the device comprising: the measurement tape including the flow path (based on applicants structure claimed in instant claim 14, the structure of Kim is being interpreted as “tape” as the same structures have been met; a light source (implied but not explicitly shown in “light is irradiated onto the target material) ([0037], ll. 3-6); a photo sensor ([0049]; where the examiner is interpreting the reader as a photo sensor in that it detects photon wavelength); and a processor ([0049], where the examiner is interpreting that the read must have something the both receives lights to detect it as disclosed, and a controller/processor to measure the wavelength as disclosed), wherein the flow path includes a first space defined at one end of the flow path and a second space defined at the other end of the flow path (explicitly shown in figure 4a above), the liquid is introduced into the first space, and is fed from the first space to the second space, the light source emits measurement light to the second space, the photo sensor receives scattered light (inherent from interaction with a sample) in which the measurement light is scattered in the second space, and the processor measures a state of the liquid fed through the flow path based on the scattered light ([0036], ll. 1-11; [0037]; [0048]; [0049]).
	Kim does not explicitly disclose where the reader is or has a processor.  
	However, the examiner takes Office Notice that a photo detector that is measuring a wavelength of light and detecting a target material at the very least would obviously use a basic controller/processor.  As in doing so one can accurately and rapidly measure the electronic signals from a photo detector.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim where the reader has a processor in order to provide the advantage of expected results and increased efficiency in using a common computer processor to remove human error and processor photodetector data in a far more rapid manner.
As to claims 16-18, Kim as modified by Horiuchi discloses a flow path, wherein the adhesive layer has a first space (area on left of channel 62), a second space (area on right side of channel 62), and a connection path (center area of path 62; where the term space is very broad and any arbitrary area of the channel can be used to meet the three limitations as claimed) connecting the first and second spaces (explicitly shown in figure 16) and wherein the adhesive layer has the same planar shape as the first and second sheets (explicitly shown in figure 16) and wherein the adhesive included in the adhesive layer is located on the side surface (e.g. top or bottom side of layers 70) of the flow path (Fig. 16; [0171], where the same modification and motivation as applied above can be applied to the noted limitations of claims 16-18).
  Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Horiuchi et al. further in view of Fan et al. (U.S. PGPub No. 2015/0299784 A1).
As to claim 19, Kim in view of Horiuchi does not explicitly disclose a flow path, wherein the second sheet comprises a hydrophilic PET film.
However, Fan does disclose in ([0106]; [0186]) that microwell flow cells are commonly constructed with PET, and further using hydrophilic layers can make the PET substrate “more stable”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Horiuchi with a flow path, wherein the second sheet comprises a hydrophilic PET film in order to provide the advantage of expected results and increased durability in using a common substrate material one can construct a well-known flow cell configuration while in using a hydrophilic layer produce said flow substrate with a higher level of stability relative to fluids during use.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.  
The examiner respectfully disagrees that the combination of Kim in view of Horiuchi fails to disclose where the two attaching structures and adhesive layer help form the flow path.  The examiner notes that the modification for showing the adhesive layer having a side surface is being taught by Horiuchi.  The examiner finds that explicitly Horiuchi both shows and discloses for example in figure 16 where grooves 62 of the adhesive layers 70, are attached to one another and additional sheets, and in doing so form the flow cell 50 (i.e. the flow path as claimed).  This is explicitly disclosed as such in ([0182]).  As such the rejection has been maintained.
Examiner’s Note
a.	Dietz et al (U.S. PGPub No. 2003/0214650 A1) discloses and explicitly shows in figure 1 and in ([0024]) the concept of using an adhesive layer 16 as a flow path.
b.	Amasia et  al. (U.S. PGPub No. 2012/0295781 A1) discloses in Fig 2 and in ([0024]) the concept again of using layer 16 as both an adhesive and flow path between two layers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael P LaPage/Primary Examiner, Art Unit 2886